UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                 )
GEORGE LARDNER,                  )
                                 )
               Plaintiff,        )
                                 )
          v.                     )                                         03-cv-0874 (RCL)
                                 )
FEDERAL BUREAU OF INVESTIGATION, )
et al.,                          )
                                 )
               Defendants.       )
                                 )


                               MEMORANDUM OPINION

I.     INTRODUCTION

       This Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., case comes before

the court on cross-motions for summary judgment. Plaintiff George Lardner (“Lardner”) filed

this action against defendants, Federal Bureau of Investigation (“FBI”), United States

Department of Justice, Drug Enforcement Agency (“DEA”), and five other John Doe federal

agencies. The defendants filed a motion [50] for summary judgment, and the plaintiff filed a

motion [51] for partial summary judgment, motion [58] to compel the release of records, and

supplemental cross-motion [80] for summary judgment. Upon consideration of the filings, the

entire record herein and the relevant law, the Court will GRANT–IN–PART the defendants’

motion for summary judgment, finding in favor of the defendants with respect to the

reasonableness of the FBI's search for responsive records and DENY-IN-PART WITHOUT

PREJUDICE as it pertains to the merits of the defendants’ withholdings; and (2) GRANT–IN–

PART plaintiff's motion for partial summary judgment with respect to the request ordering the

defendants to reprocess all responsive records and DENY-IN-PART WITHOUT PREJUDICE as
it pertains to the merits of the defendants’ withholdings. The Court additionally DENIES the

plaintiff’s motion to compel as moot.1

II.     BACKGROUND

        A. Plaintiff’s FOIA Requests

        Lardner is a Pulitzer Prize winning journalist and author. Pl.’s Supp. Mot. at 1. By

letters dated September 14, 1993 and January 21, 2003, Lardner filed FOIA requests, seeking

access to an array of records pertaining to Aniello Dellacroce (“Dellacroce”), the Underboss of

the Gambino Crime Family who died in 1985; Sam Giancana (“Giancana”), the deceased

underboss of the Chicago Crime Family; and all records concerning the FBI’s Top Hoodlum

Program. Vaughn Index, Hardy Second Supp. Decl. (“Hardy Decl. 2”) at 9-10. A detailed

description of the handlings of Lardner’s requests is set forth below.

        1.   FOIA Request Concerning Aniello Dellacroce

        By letter dated January 21, 2003, addressed to FBIHQ, Lardner made a FOIA request for

all records at FBIHQ and all FBI field offices concerning Dellacroce. Hardy Decl. 2 at 9. In
                                                                                                 2
addition, Lardner requested a search of all the electronic surveillance (ELSUR)                      indices,

including confidential source and informant files. Id. By letter dated February 3, 2003, FBIHQ

acknowledged receipt of Lardner’s FOIA request and assigned it FOIPA Request Number

972696. Defs.’ Mot. Summ. J., Hardy Supp. Decl. (“Hardy Supp. Decl.”) at 13. By letter dated

October 20, 2005, FBIHQ released records concerning Dellacroce to Lardner. Id. at 14. By letter
1
  The Court denies as moot the plaintiff’s motion to compel the release of records transferred to the
National Archives and Records Administration. The FBI agreed to process 600 pages per month
beginning in July 2009, and the plaintiff filed this motion to compel release at a faster rate. The FBI
made its final release of material to the plaintiff on August 31, 2009, and therefore, this motion to compel
is now moot.
2
 ELSUR (electronic surveillance) Indices are used to maintain information on subjects whose electronic
and/or voice communications have been intercepted as the result of a warrantless and/or consensual
ELSUR or a court-ordered ELSUR conducted by the FBI. Hardy Decl. 2 at 19.



                                                     2
dated December 21, 2005, FBIHQ made a further release of records concerning Dellacroce to

plaintiff. In this letter, the FBI advised Lardner that some documents concerning Dellacroce that

originated with other agencies were referred to those agencies for direct response to him. Id. at

15.

       2. FOIA Request Concerning the Top Hoodlum Program Prior to 1960

       By letter dated September 14, 1993, addressed to FBIHQ, Lardner made a FOIA request

for all records dated prior to 1960 concerning Sam Giancana and the FBI’s Top Hoodlum

Program. Id. at 15. By letter dated September 24, 1996, FBIHQ advised Lardner that this

request was assigned FOIPA Request Number 380541. Id. at 16. By letter dated June 11, 2001,

FBIHQ released 2,531 pages of documents to Lardner concerning this request. Id. at 18.

       3. FOIA Request Concerning the Top Hoodlum Program from 1960 Forward

        By letter dated January 21, 2003, addressed to FBIHQ, Lardner made a FOIA request for

all records at FBIHQ, including ELSUR records, concerning the Top Hoodlum Program from

1960 forward and any successor or related program or files. By letter dated February 3, 2003,

FBIHQ acknowledged receipt of Lardner’s FOIA request and assigned it FOIPA Request

Number 972694.      Over the following three years, the FBI released tens of thousands of

documents to Lardner concerning this request and the request for records prior to 1960.

       B. Procedural History

       On April 11, 2003, Lardner filed this complaint, requesting the release of all records of

the FBI, DEA, and five other John Doe federal agencies pertaining to his FOIA requests. On

February 23, 2004, the parties filed a joint report with the Court and a signed stipulation in which

the FBI agreed to process approximately 34,000 pages of investigative records concerning the

Top Hoodlum Program prior to and after 1960. The FBI also agreed to provide the Court and




                                                 3
Lardner with a Status Report regarding any documents referred to other agencies and agreed to

attempt to track down documents designated as missing.3 Additionally, the FBI agreed to search

the ELSUR indices in the 19 field offices.

        Plaintiff selected 150 sample documents from the thousands of processed records so that

the FBI could create a Vaughn index. The FBI examined the 307 pages and filed its motion for

summary judgment on November 24, 2008. The plaintiff filed a motion for partial summary

judgment on November 26, 2008, raising arguments as to the adequacy of the search and request

for reprocessing of all responsive documents.

        The FBI filed a Vaughn index on August 27, 2010. The plaintiff subsequently filed a

supplemental cross-motion for summary judgment on December 14, 2010. Accordingly, the

parties' cross-motions for summary judgment are now ripe for review.

III.    ANALYSIS

        A.      Legal Standard

        Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment must be

granted when “the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Moreover, summary judgment is

properly granted against a party who “after adequate time for discovery and upon motion . . .

fails to make a showing sufficient to establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at trial .” Celotex Corp. v. Catrett,


3
  In effectuating Lardner’s FOIA requests, the FBI identified responsive records that originated from the
DEA and IRS. The FBI subsequently referred these documents to the corresponding agencies for
processing. The DEA and IRS submitted independent declarations explaining their withholdings of
information under FOIA.


                                                    4
477 U.S. 317, 322 (1986). In ruling on a motion for summary judgment, the court must draw all

justifiable inferences in the nonmoving party's favor and accept the nonmoving party's evidence

as true. Anderson, 477 U.S. at 255. A nonmoving party, however, must establish more than “the

mere existence of a scintilla of evidence” in support of its position. Id. at 252.

       FOIA cases are typically and appropriately decided on motions for summary judgment.

See, e.g., Miscavige v. IRS, 2 F.3d 366, 368 (11th Cir.1993); Rushford v. Civiletti, 485 F. Supp.

477, 481 n.13 (D.D.C. 1980). In a FOIA case, a court may award summary judgment to an

agency upon the agency's showing that it conducted a search “reasonably calculated to uncover

all relevant documents.” Weisberg v. United States Dep't of Justice, 705 F.2d 1344, 1351 (D.C.

Cir.1983). The adequacy of a search is measured by a standard of reasonableness, which must

be decided on a case by case basis. Truitt v. Dep't of State, 897 F.2d 540, 542 (D.C. Cir. 1990).

The question is whether the search itself was adequate notwithstanding the fact that other

responsive documents may exist. Steinberg v. United States Dep't of Justice, 23 F.3d 548, 551

(D.C. Cir. 1994). An agency is not required to search every record system, but must conduct a

good faith, reasonable search of those record systems likely to possess the requested information.

Oglesby v. United States Dep't of Army, 920 F.2d 57, 68 (D.C. Cir. 1990).

       B.      Adequacy of the FBI’s Search

       FOIA requires agencies of the federal government to release records to the public upon

request, unless one of nine statutory exemptions applies. See NLRB v. Sears, Roebuck & Co.,

421 U.S. 132, 136 (1975); 5 U.S.C. § 552(b). To prevail in a FOIA case, the plaintiff must show

that an agency has (1) improperly (2) withheld (3) agency records. United States Dep't of Justice

v. Tax Analysts, 492 U.S. 136, 142 (1989).




                                                  5
       The adequacy of a search is measured by a standard of reasonableness and depends on

the individual circumstances of each case. Truitt v. Dep't of State, 897 F.2d 540, 542 (D.C. Cir.

1990). The question is not whether other responsive documents may exist, but whether the

search itself was adequate. Steinberg v. Dep't of Justice, 23 F.3d 548, 551 (D.C. Cir. 1994).

Before it can obtain summary judgment in a FOIA case, “an agency must show, viewing the

facts in the light most favorable to the requester, that . . . [it] has conducted a search reasonably

calculated to uncover all relevant documents.” Id. There is no requirement that an agency must

search every record system, but the agency must conduct a good faith, reasonable search of those

systems of records likely to possess the requested information. Oglesby v. Dep't of Army, 920

F.2d 57, 68 (D.C. Cir. 1990). Once an agency has provided adequate affidavits, the burden shifts

back to the plaintiff to demonstrate a lack of a good faith search. Short v. U.S. Army Corps of

Engineers, 593 F. Supp. 2d 69, 73 (D.D.C. 2009) (citing Maynard v. CIA, 986 F.2d 547, 560 (1st

Cir. 1993).

               1.      Sam Giancana Records

       Lardner challenges the sufficiency of the FBI’s search regarding Sam Giancana records

stating that, “while there are references to Giancana scattered throughout the records that have

been provided, there appears to be no body of records on Giancana comprising a file or files, as

such, and the existing volume appears to be far below what would be expected.” Pl.’s Supp.

Mot. at 5. Additionally, Lardner asserts that the National Archives advised him that 21 file

boxes of material on Sam Giancana are located in their Kennedy Assassination Records

Collection. Id. at 6. Therefore, Lardner asserts that the FBI’s search is inadequate with regards

to Sam Giancana. Id.




                                                   6
         In response, the FBI filed three detailed declarations of David M. Hardy, describing the

document search for Giancana. Mr. Hardy is the Section Chief of the Record/Information

Dissemination Section, Records Management Division of the FBI. Hardy Decl. 2 at 1. His

duties include supervising 277 employees whose collective mission is to effectively plan, direct,

and manage responses to requests for access to FBI records and information pursuant to the

FOIA. Id. at 1-2. Mr. Hardy indicates in his declaration that the FBI searched two databases of

the Central Records System (“CRS”)4 for any records pertaining to Giancana. Id. at 21.

Specifically, the FBI searched both the Automated Data Base (“ADB”) and the Inactive Indices

of the CRS.5 Id. According to Mr. Hardy’s third supplemental declaration, following this

search of the main records at the headquarters, the FBI released 38 pages of information (in full

or part) to Lardner in 1998 concerning Giancana.

         “The question is not whether any other documents possibly responsive to the request

exist, but rather whether the search for those documents was adequate.” Steinberg, 23 F.3d at

551 (citation and internal quotation marks omitted). It is the plaintiff's burden in challenging the

adequacy of an agency's search to present evidence rebutting the agency's initial showing of a

good faith search. See Maynard v. Central Intelligence Agency, 986 F .2d 547, 560 (2d Cir.

1993); Weisberg, 705 F.2d at 1351–52. Lardner suggests, without support, that additional

responsive records must exist. Mere speculation as to the existence of records not located as a

result of the agency’s search does not undermine the adequacy of the search. See Weisberg, 745

F.2d at 1485 (focus of Court's inquiry is on reasonableness of search, not whether undisclosed


4
 The CRS records consist of administrative, applicant, criminal, personnel, and other files compiled for law
enforcement purposes. Hardy Decl. 2 at 16.
5
 The ADB contains all records dated after January 1, 1958 for national security, applicant and administrative
matters, and after January 1, 1973 for criminal investigative matters. The Inactive Indices contains all records dated
prior to 1958 for national security, applicant and administrative matters and all records dated prior to 1973 for
criminal investigative matters. Hardy Decl. 2 at 21 n.20.


                                                          7
records may exist). Additionally, Lardner’s affidavit that the National Archives has a

voluminous collection of records on Giancana does not create a justifiable inference that the FBI

possesses the same records and is withholding them. Lardner does not specify which offices

these records originated from or their respective dates. However, Lardner’s initial FOIA request

specifically sought pre-1960 records and was addressed to the FBIHQ office. Therefore, without

additional information regarding the records contained in the 21 boxes, Lardner fails to present

sufficient evidence that these records would indeed contain responsive documents to his request.

Thus, the Court cannot find the defendants’ search inadequate as it pertains to records on

Giancana.

               2.      Aniello Dellacroce Records

       Lardner challenges the sufficiency of the defendants’ search for Aniello Dellacrose

records because the FBI did not provide him with records from Dellacroce’s informant file. Pl.’s

Supp. Mot. at 6. In support of this assertion, Lardner argues that, in a previous case, the FBI

admitted it does not search confidential indices without third-party privacy waivers. Pl.’s Reply

to Defs.’ Opp’n to Pl.’s Supp. Mot. (“Pl.’s Reply”) at 6. Therefore, Lardner argues that a

separate index exists, and the FBI failed to conduct a search of it. Id. Lardner additionally

argues that the FBI failed to conduct any search for Dellacrose records in its field offices. Id. at

7. Finally, Lardner argues that the FBI’s search is inadequate because he did not receive actual

photographs, but instead he received copies of Dellacrose. Pl.’s Supp. Mot. at 9.

       In response, Mr. Hardy’s affidavit states that, “the FBI searched the indices to the CRS at

FBIHQ for mains and cross-references on Aniello Dellacroce . . . . Any confidential [indices]

files would be located through a search of the FBI’s automated CRS.” Defs.’ Reply to Pl.’s

Opp’n to Defs.’ Mot. for Summ. J., Hardy Third Supp. Decl. (“Hardy Decl. 3”) at 5. The




                                                  8
defendants additionally argue that Lardner did not submit separate requests to any of the FBI’s

field offices for records Dellacroce as required by 28 C.F.R. Section 16.3(a). In response to

Lardner’s request for the original photographs of Dellacroce, the defendants cite Lardner’s

original request, which states, “[t]his is a request . . . for access to and copies of the following

records.” Pl.’s Reply, Ex. C. The defendants argue that because Lardner requested copies of the

records, the FBI adequately complied with his request.

        As an initial matter, the Court fails to see how Lardner’s argument concerning whether or

not he received copies or originals of photographs qualifies as a challenge to the sufficiency of

the search. Additionally, Lardner’s evidence regarding the existence of a separate confidential

index is insufficient to rebut the agency’s showing of a good faith search. Dellacroce died in

1985, and therefore, the FBI would not need to obtain his consent prior to searching through the

applicable records as it did in Lardner’s aforementioned case. Thus, Lardner fails to provide the

Court with any convincing evidence that rebuts the defendants’ assertion that all confidential

files were searched through the CRS search.

        In addressing Lardner’s argument that the FBI failed to search each individual field office

for records on Dellacroce, the Court notes that an agency subject to the FOIA is required to

disclose records in response to a FOIA request only if certain conditions are met. One of those

conditions is that the requester must submit a FOIA request “in accordance with published rules

stating the time, place, fees (if any) and procedures to be followed.” 5 U.S.C. § 552(a)(3). The

FBI has published regulations specifying the procedures to be followed in submitting a FOIA

request, which require in the instant case, that Lardner submit a separate request to each FBI

field office that he seeks records from. See 28 C.F.R. § 16.3(a). Lardner does not dispute the

fact that he addressed his Dellacroce FOIA request to the FBI’s Washington D.C. Headquarters.




                                                   9
Pl.’s Reply, Ex. D. Thus, Lardner did not comply with the applicable FBI FOIA regulations and

thus did not effectively initiate a FOIA request, let alone exhaust his administrative remedies as

he is required to do. “The failure to comply with an agency's FOIA regulations [in submitting a

request] is the equivalent of a failure to exhaust.” West v. Jackson, 448 F. Supp. 2d 207, 211

(D.D.C. 2006); see also Flowers v. IRS, 307 F. Supp. 2d 60, 67 (D.D.C. 2004) (stating that “

‘failure to file a perfected request therefore constitutes failure to exhaust administrative remedies'

”) (quoting Dale v. IRS, 238 F. Supp. 2d 99, 103 (D.D.C. 2002)).

                3.      ELSUR Material

        Lardner next challenges the sufficiency of the search by arguing that the pre-1960

ELSUR indices search, which turned up no records, was inadequate because he believes these

records must exist. Id. at 10. In support of this assertion, Lardner points to eighty JUNE MAIL6

serials from 1968 that were generated by searching for Giancana records. Pl.’s Reply at 11.

This, Lardner argues, indicates that far more responsive records exist than were provided to him.

Id.

        Hardy’s declaration states that the FBI conducted an automated ELSUR search for

records dated after 1960, as well as a manual search of the 3x5 ELSUR index cards containing

records prior to 1960. Hardy Decl. 3 at 5. This manual search included seven boxes of cards for

over 500 search terms/subjects as requested by Lardner’s April 15, 2004 faxed list. Hardy

asserts that this search was the most likely method to uncover any documents responsive to

Lardner’s requests. Id. at 6.




6
  JUNE MAIL refers to certain documents concerning microphone or telephone surveillance which are
filed separately from the main file and maintained in the Special File Room, which is a secure storage
facility within FBIHQ to which access is restricted. Defs.’ Mot. for Summ. J., Hardy Supp. Decl. at 23
n.21.


                                                   10
       Lardner’s assertion that the existence of responsive ELSUR records from 1968 indicates

that pre-1960’s responsive records must exist as well is simply insufficient to withstand

summary judgment. As previously stated, mere speculation as to the existence of records not

located as a result of the agency’s search does not undermine the adequacy of the search. See

Weisberg, 745 F.2d at 1485.

               4. Missing Files

       Lastly, Lardner argues that the files deemed “missing” are unsatisfactory. Pl.’s Reply at

11. He asserts that the FBI has not provided sufficient details regarding the process used to

locate missing files, and further, why this process failed to locate all responsive records. Id.

       Hardy’s declaration states that some Top Hoodlums files were placed on “special locate”

and continue to be missing. Hardy Decl. 3 at 6. He further states missing files are either “In

File” but unable to locate, or “Charged Out” to another employee but unable to locate. Id. at 7.

In this type of situation, the employee responsible for the search will look for the file on the shelf

or in any of the expected areas and follow up with the last employee to check out the file;

however, in this situation, these efforts did not locate every document deemed missing. Id.

       Although missing files are understandably frustrating to Lardner, the adequacy of a FOIA

search is generally determined not by the fruits of the search, but by the appropriateness of the

methods used to carry out the search. Steinberg v. Dep't of Justice, 23 F.3d 548, 551 (D.C. Cir.

1994). After all, particular documents may have been accidentally lost or destroyed, or a

reasonable and thorough search may have missed them. Miller, 779 F.2d at 1384-85; see also

Goland v. CIA, 607 F.2d 339, 353 (D.C. Cir. 1978). Lardner’s attorney attempts to salvage this

argument by referencing his own personal experience finding missing books as a librarian’s

assistant in college. This argument is completely inadequate to withstand summary judgment.




                                                 11
Therefore, the Court does not find that Lardner has demonstrated the lack of a good faith search

for the missing records.

       C.      Plaintiff’s Request for Reprocessing

       In addition to arguing that the defendants failed to adequately search for records, Lardner

requests that the defendants reprocess all responsive documents because in submitting its Vaughn

index, the defendants released additional information on 219 of the 289 documents Vaughned.

Id. Thus, Lardner asserts that a 76% error rate in the Vaughn index mandates a reprocessing of

all additional responsive documents.     Id.   The defendants argue that the newly released

information was the result of discretionary releases of third party names and information

previously withheld under Exemptions (b)(6) and (b)(7)(C), not pure error. Defs.’ Opp’n to Pl.’s

Supp. Cross-Mot. for Summ. J. at 6. Further, the defendants argue that, in order to achieve

maximum disclosure, it additionally reprocessed all records involving Exemption (b)(1) and

(b)(5) in the sample. Id.

       “Because of its unique evidentiary configuration, the typical FOIA case ‘distorts the

traditional adversary nature of our legal system's form of dispute resolution.’ ” Judicial Watch,

Inc. v. FDA, 449 F.3d 141, 145–46 (D.C. Cir. 2006) (quoting King v. DOJ, 830 F.2d 210, 218

(D.C. Cir. 1987)). “When a party submits a FOIA request, it faces an ‘asymmetrical distribution

of knowledge’ where the agency alone possesses, reviews, discloses, and withholds the subject

matter of the request.” Id. (quoting King, 830 F.2d at 218). Accordingly, the FOIA places the

burden on the agency to establish its right to withhold information under one of the enumerated

FOIA Exemptions. Id. An agency may do so through producing a Vaughn index, which is an

affidavit that indexes and specifically describes withheld or redacted documents and explains

why each withheld record, is exempt from disclosure. King, 830 F.2d at 219. The index thus




                                               12
helps restore the normal adversarial balance by “forc[ing] the government to analyze carefully

any material withheld,” thereby enabling “the trial court to fulfill its duty of ruling on the

applicability of the exemption” and enabling “the adversary system to operate by giving the

requester as much information as possible, on the basis of which he can present his case to the

trial court.” Keys v. DOJ, 830 F.2d 337, 349 (D.C. Cir. 1987) (internal quotation marks and

citation omitted).

         As the D.C. Circuit has made clear, “it is the function, not the form, of the index that is

important.” Id. “Any measure will adequately aid a court if it ‘provide[s] a relatively detailed

justification, specifically identif[ies] the reasons why a particular exemption is relevant and

correlat [es] those claims with the particular part of a withheld document to which they apply.’ ”

Judicial Watch, 449 F.3d at 146. While there is no set form for a Vaughn index, the D.C. Circuit

has noted three important elements for an adequate Vaughn index: (1) the index should be one

document that is complete in itself, (2) the index must adequately describe the withheld

documents or deletions, (3) the index must state the particular FOIA exemption, and explain why

the exemption applies. Founding Church of Scientology v. Bell, 603 F.2d 945, 949 (D.C. Cir.

1979).

         As is particularly relevant here, “[r]epresentative sampling is an appropriate procedure to

test an agency's FOIA exemption claims when a large number of documents are involved.”

Bonner v. Dep't of State, 928 F.2d 1148, 1151 (D.C. Cir. 1991). “Representative sampling

allows the court and the parties to reduce a voluminous FOIA exemption case to a manageable

number of items that can be evaluated individually through a Vaughn index or an in camera

inspection. If the sample is well-chosen, a court can, with some confidence, ‘extrapolate its

conclusions from the representative sample to the larger group of withheld materials.’ ” Id.




                                                 13
(quoting Fensterwald v. CIA, 443 F. Supp. 667, 669 (D.D.C. 1977)); see also Meeropol v.

Meese, 790 F.2d 942, 958 (D.C. Cir. 1986). However, the D.C. Circuit has cautioned that “the

technique will yield satisfactory results only if . . . the documents in the sample are treated in a

consistent manner.” Bonner, 928 F.2d at 1151.

         The defendants’ Vaughn index is, in a word, inadequate. In re-processing the sample

documents for preparation of the Vaughn index, the FBI determined that information previously

withheld out of concern for privacy did not warrant continued exclusion. The FBI provides no

additional justification in any of Hardy’s declarations as to why these documents were suddenly

deemed proper for release. As previously stated, a Vaughn index, if done properly, allows the

parties and court to examine the withholding justifications through a representative sampling.

While the fact that “some documents in a sample become releasable with the passage of time

does not, by itself, indicate any agency lapse,” Bonner, 928 F.2d at 1153, here, the sheer

magnitude of the additional releases indicates that the sample is not an accurate illustration of the

whole.

         Additionally, the defendants’ Vaughn index indicates that the FBI withheld a significant

amount of information under Exemption (b)(2). On March 7, 2011, the U.S. Supreme Court

decided the case of Milner v. Dep't of the Navy, 131 S. Ct. 1259 (2011). In Milner, the Court

curtailed the application of FOIA Exemption 2, holding that it is applicable only to records

relating to the issues of employee relations and human resources. Milner, 131 S. Ct. at 1271.

The Supreme Court held that the Department of the Navy, therefore, could not assert Exemption

2 as grounds for withholding sensitive explosive maps and data based on the argument that the

materials presented a risk of circumvention of agency regulation, otherwise known as “High 2.”

Id. Here, the FBI similarly withheld a significant amount of information under “High 2.” In




                                                 14
light of the Milner decision, a reprocessing of the responsive documents is justified to allow the

FBI to release additional information previously withheld solely under Exemption 2.

       Accordingly, the Court shall grant the plaintiff’s motion for partial summary judgment

and shall require the FBI to reprocess the responsive documents and provide the Court and

plaintiff with a single, comprehensive Vaughn index. In addition, in light of the Court's

determination that the defendants must provide a complete Vaughn index before either the Court

or plaintiff can properly evaluate the defendants’ withholdings and its processing of the sample

records, the Court shall deny without prejudice the parties' cross-motions as they pertain to the

merits of the defendants’ withholdings. Finally, the parties are required to meet and confer and

submit a joint status report no later than 20 days from today, suggesting a schedule for the

defendants’ submission of a final Vaughn index and, as appropriate, for the subsequent filing of

dispositive motions with respect to the merits of the defendants’ withholdings.

IV.    CONCLUSION

       For the reasons set forth above, the Court shall: (1) GRANT–IN–PART the FBI's [50]

motion for summary judgment, finding in favor of the defendants with respect to the

reasonableness of the FBI's search for responsive records and DENY-IN-PART WITHOUT

PREJUDICE as it pertains the merits of the defendants’ withholdings; (2) GRANT–IN–PART

plaintiff's [51] motion for partial summary judgment with respect to the request ordering the

defendants to reprocess all responsive records and DENY-IN-PART WITHOUT PREJUDICE as

it pertains to the merits of the defendants’ withholdings. The defendants are therefore required to

submit a final and complete Vaughn index that accounts for all documents. This index will be

created from a new sample of documents to be identified by the plaintiff after the defendants

complete their reprocessing of all responsive records. Upon submission of the defendants’ final




                                                15
Vaughn index, the parties may re-file their cross-motions as to the merits of the defendants’

withholdings, as appropriate. Additionally, although it is unclear to the Court whether the

documents for the original Vaughn index contained withholdings from the DEA and IRS, both

agencies shall also be required to reprocess their respective responsive records as outlined in this

Memorandum Opinion. Accordingly, the parties are required to meet and confer and submit a

joint status report suggesting a schedule for submission of a new Vaughn index no later than 20

days from today. In preparing a schedule, counsel should be keenly aware of both the age of the

requests here as well as the age of this litigation. The time has come to bring this case to a

conclusion. Additionally, the Court DENIES as moot the plaintiff’s motion [58] to compel the

release of records.

       A separate Order and Judgment consistent with these findings shall issue this date.

       Signed by Royce C. Lamberth, Chief Judge, on April 4, 2012.




                                                16